J-S15013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JONATHAN ROBINS,                                 IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

LUCILLE FREEMAN,

                            Appellee                 No. 2111 EDA 2015


                      Appeal from the Order April 23, 2015
               In the Court of Common Pleas of Delaware County
                       Civil Division at No(s): 2015-00616


BEFORE: BENDER, P.J.E., OLSON, J., and PLATT, J.*

MEMORANDUM BY BENDER, P.J.E.:                        FILED MARCH 03, 2016

        Jonathan Robins (Appellant) appeals pro se from the order, dated April

23, 2015, issued by Support Master Anderman (the Master) that denied

Appellant’s Petition for Recovery of Overpayment (Petition). For the reasons

stated below, we affirm.1

        Appellant, who is presently incarcerated at SCI Rockview, filed the

Petition, which was heard by the Master and then denied.2 The trial court

confirmed the Master’s order when serving as the motions judge, which

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Lucille Freeman, Appellee, has not filed a brief in connection with this
appeal.
2
  The Master noted in his order that the “case involved welfare fraud [and] is
for [the] Department’s consideration.” Order, 4/23/15.
J-S15013-16



rendered the Master’s order a final order. Then, on May 11, 2015, Appellant

filed an appeal directly with this Court.   He failed to file an appeal and/or

request a de novo hearing before the trial court; thus, he failed to comply

with the procedures contained in the Pennsylvania Rules of Civil Procedure

or in the Important Legal Notice found in the Master’s order.

      Specifically, Pa.R.C.P. 1910.11 directs in pertinent part:

      (f) If an agreement for support is not reached at the conference,
      the court, without hearing the parties, shall enter an interim
      order calculated in accordance with the guidelines and
      substantially in the form set forth in Rule 1910.27(e). Each
      party shall be provided, either in person at the time of the
      conference or by mail, with a copy of the interim order and
      written notice that any party may, within twenty days after the
      date of receipt or the date of the mailing of the interim order,
      whichever occurs first, file a written demand with the domestic
      relations section for a hearing before the court.

      (g) A demand for a hearing before the court shall not stay the
      interim order entered under subdivision (f) unless the court so
      directs.

      (h) If no party demands a hearing before the court within the
      twenty day period, the interim order shall constitute a final
      order.

      (i) If a demand is filed, there shall be a hearing de novo before
      the court. The domestic relations section shall schedule the
      hearing and give notice to the parties. The court shall hear the
      case and enter a final order substantially in the form set forth in
      Rule 1910.27(e) within sixty days from the date of the written
      demand for hearing.

Rule 1910.11(f)-(i).   Moreover, the language contained in the Important

Legal Notice section of the Master’s order states:

      Each party has the right to file a written demand for a de novo
      Hearing before a Judge within twenty (20) days after the date of

                                     -2-
J-S15013-16


      receipt of these Recommendations or the date of the mailing of
      these Recommendations, whichever occurs first.

Master’s Order, 4/23/15.

      We further note that while Appellant timely filed a court-ordered

Pa.R.A.P. 1925(b) statement, he filed the statement with the Domestic

Relations Office and not with the trial court as directed by the trial court’s

order entered on July 8, 2015. Therefore, in its opinion filed in conjunction

with this appeal, the court explained:

      This Court does not have the facts necessary to write an
      appropriate and thorough Opinion.          This Court notes that
      Appellant did not appeal the Master's Order to this Court; thus,
      this Court did not preside over this case such that a record of the
      facts and arguments exists. The Master's Hearing was not
      recorded, there are no records in the Domestic Relations Office
      file, and there are no written transcripts. Appellant also filed his
      appeal directly with the Superior Court instead of properly with
      the trial court. Th[e] [Master’s] Order was subsequently signed
      by this Court while serving as Motion Judge. Appellant failed to
      appeal the Master's Recommendation and never requested a de
      novo hearing. Due to these errors[,] this Court is lacking both
      the factual background of this case as well as any idea of what
      facts and legal issues Appellant plans to focus on in his appeal.

Trial Court Opinion, 8/18/15, at 2.

      The trial court suggests that this Court quash Appellant’s appeal.

However, rather than quash the appeal, we affirm the order from which

Appellant has appealed.      “[Q]uashal generally is reserved for scenarios

where the underlying order is interlocutory or untimely, or the appellate

court lacks jurisdiction.”   In re C.S.M.F., 89 A.3e 670, 673 (Pa. Super.

2014).   “[T]he proper consequence of a procedural misstep that does not


                                      -3-
J-S15013-16


implicate finality, timeliness, or jurisdiction, is a waiver of the substantive

claims that would be raised on appeal.” Id. at 674.

      Here, Appellant failed to follow the proper procedures required to have

the Master’s decision reviewed. Moreover, due to Appellant’s mistakes, no

record exists that this Court can review. Accordingly, we conclude that any

issue that Appellant wishes to now have reviewed must be deemed waived.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/3/2016




                                     -4-